The appellant was convicted by the jury as charged in the first count of the indictment. This count charged that he did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, contrary to law.
The regularity of the record, upon which this appeal is rested, is the only matter presented for the consideration of this court, as there is no bill of exceptions in the transcript. The record is without error; therefore the judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.